Case: 19-60035      Document: 00515289710         Page: 1    Date Filed: 01/29/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-60035                          January 29, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
ENRIQUE D. MACHIN GONZALEZ, also known as Enrique Daniel Machin,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A216 567 087


Before BENAVIDES, DENNIS, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Enrique D. Machin Gonzalez, a native and citizen of Cuba, petitions for
review of an order of the Board of Immigration Appeals (BIA) that affirmed the
denial of his application for asylum, withholding of removal, and relief under
the Convention Against Torture (CAT). Machin Gonzalez argues that the BIA
erred in (1) upholding the adverse credibility finding of the Immigration Judge
(IJ); (2) substituting its own credibility determination on appeal; (3) finding


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60035     Document: 00515289710      Page: 2    Date Filed: 01/29/2020


                                  No. 19-60035

that he failed to prove his eligibility for asylum; (4) failing to fully analyze his
withholding of removal claim; and (5) finding that he failed to prove his
eligibility for protection under the CAT.
      We review only the BIA’s decision, unless, as here, the IJ’s decision has
influenced the BIA’s decision. See Wang v. Holder, 569 F.3d 531, 536 (5th Cir.
2009). Our review of findings of fact is for substantial evidence, and we will
not reverse a factual finding unless the petitioner demonstrates “that the
evidence was so compelling that no reasonable factfinder could conclude
against it.” Id. at 537.
      In light of the inconsistencies discussed by the IJ and the BIA, there is
substantial evidence supporting the adverse credibility finding, and the
evidence in the record does not compel a contrary conclusion. See Ghotra v.
Whitaker, 912 F.3d 284, 289 (5th Cir. 2019). We lack jurisdiction to consider
Machin Gonzalez’s challenge that the BIA substituted its own credibility
determination, because he failed to exhaust his administrative remedies. See
Omari v. Holder, 562 F.3d 314, 318-19 (5th Cir. 2009).             In light of the
reasonable adverse credibility finding, Machin Gonzalez has not met his
burden to establish eligibility for asylum. See Eduard v. Ashcroft, 379 F.3d
182, 187–88 (5th Cir. 2004); see Chun v. I.N.S., 40 F.3d 76, 79 (5th Cir. 1994).
Contrary to Machin Gonzalez’s argument, the BIA did not summarily conclude,
without analysis, that he could not establish his eligibility for withholding of
removal.   See Ghotra, 912 F.3d at 290.         Finally, in light of the adverse
credibility finding, Machin Gonzalez has not met his burden to establish
eligibility for protection under CAT. See Dayo v. Holder, 687 F.3d 653, 658–59
(5th Cir. 2012).
      Accordingly, the petition for review is DENIED IN PART and
DISMISSED IN PART.



                                         2